Citation Nr: 0901249	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for deteriorating 
eyesight in the left eye.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1155 (West 2002) for damage to the left eye 
due to treatment at a VA facility in 2001.

3.  Entitlement to an increased rating for panic disorder, 
currently evaluated as 30 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1937 to July 
1941, and from July 1942 to October 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for deteriorating eyesight, an increased 
rating for panic disorder and a total rating.  

The Board notes that the veteran's claim for service 
connection for diabetes mellitus was addressed in the 
statement of the case issued in November 2004, but was 
withdrawn by the veteran in August 2005.  In addition, the 
Board points out that during the hearing before the 
undersigned in December 2008, the veteran limited the claim 
for service connection for deteriorating eyesight to the left 
eye.  Accordingly, this decision is limited to the issues set 
forth on the preceding page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1155 for damage to the left eye 
due to treatment at a VA facility in 2001 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  A left eye disability was not present during service or 
for many years thereafter, and there is no competent medical 
evidence linking it to service. 

2.  The veteran's panic disorder is manifested by not more 
than weekly panic attacks, and sleep impairment.  There is no 
evidence of memory loss or impaired judgment or thinking.

3.  Service connection is in effect for panic disorder, 
evaluated as 30 percent disabling; and for postoperative 
residuals of a hemorrhoidectomy, evaluated as noncompensable.  
The combined schedular rating is 30 percent.

4.  The veteran completed college and has work experience in 
cosmetology and business.  He last worked full-time in 1994.  

5.  His service-connected disabilities are not so severe as 
to prevent him from engaging in employment consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  Deteriorating eyesight in the left eye was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

2.  The criteria for an evaluation in excess of 30 percent 
for panic attacks have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2008).

3.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In August 2003, June 2004, and August 2004 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims for service connection, an 
increased rating, and a total rating based on individual 
unemployability due to service-connected disability, as well 
as what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  With respect to the claim for an increased rating, the 
August 2003 letter informed the veteran to submit evidence 
from medical providers, statements from others who could 
describe their observations of his disability level, and his 
own statements describing the symptoms, frequency, severity 
and additional disablement caused by his disabilities.  In 
addition, a July 2008 letter informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
a the level of impairment, and the effect that the conditions 
have on his employment and daily life.  The notice also 
provided examples of pertinent medical and lay evidence that 
the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  The 
Board further points out that the statement of the case 
issued in November 2004 included the diagnostic criteria for 
rating his service-connected disability.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, and VA 
examination reports, and the veteran's testimony at a hearing 
before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence of record.  VA 
outpatient treatment records disclose that the veteran 
reported having visual difficulties due to a cataract in his 
left eye in November 1999.  An eye consultation in June 2000 
revealed that visual acuity in his left eye was 20/300, with 
pinhole of 20/60.  The assessments included presbyopia and 
left eye cataract.  A history of slightly elevated pressure 
in the left eye was reported in November 2000.  The 
assessment was that the veteran's intraocular pressure was 
back to pre-medication levels.  The record shows that the 
veteran underwent a cataract extraction by 
phachoemulsification for a visually significant cataract in 
the left eye in June 2001.  The following month, a pars plana 
vitrectomy and pars plana lensectomy were performed for 
retained intravitreal lens fragments.  In April 2005, a 
private optometrist diagnosed possible optic nerve atrophy of 
the left eye.  

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence.  In 
this regard, the Board observes that the service treatment 
records are negative for complaints or findings pertaining to 
any disability of the left eye. On the separation examination 
in July 1941, following the veteran's discharge from his 
first period of service, the eyes were evaluated as normal, 
and visual acuity in his left eye was 20/20.  There is no 
indication of any complaints or findings pertaining to the 
left eye in the service treatment records from the veteran's 
second period of service.  A report of medical survey in 
September 1944 contains no mention of any eye problems and 
reflects that the veteran's separation from service was 
recommended for reasons unrelated to his left eye.  It is 
also significant to point out that on VA examinations in 
January 1945 and May 1947, there was no indication of any 
left eye disability.  The Board observes that the veteran 
stated in May 1947 that he had not seen any doctor regarding 
a disability since his discharge from service.  A worksheet 
associated with the examination report shows that the 
veteran's uncorrected vision in his left eye was 20/30.  As 
noted above, the initial clinical evidence of any left eye 
disability was in November 1999 when the veteran reported he 
had a cataract.  

There is no clinical evidence demonstrating that any current 
left eye disability is related to service.  Since the veteran 
is not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the onset of his left eye disability.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for service connection for deteriorating 
eyesight in the left eye.  

	II.  Increased rating  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

A 50 percent evaluation is warranted for panic disorder if 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
30 percent evaluation is warranted if there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss( such as 
forgetting names, directions, recent events.  Diagnostic Code 
9412.

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging from 81 to 
90 reflect absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, with no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members).  A GAF score of 71 to 80 indicates, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  A GAF score of 
41-50 indicates serious symptoms and serious impairment in 
social, occupational, or school functioning (e.g., no 
friends), while a GAF score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2003)).  The Board is cognizant that a GAF score is 
not determinative by itself.

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings.  The Board 
acknowledges that the record demonstrates that the veteran 
has consistently reported that he experiences panic attacks.  
When examined by the VA in October 2003, he described what he 
called panic attacks.  He asserted that he awakens in the 
middle of the night with bad dreams, a cold sweat and that he 
is dizzy and anxious.  He claimed that these episodes 
occurred five or six times a month.  At that time, as well as 
on the September 2006 VA psychiatric examination, the 
veteran's thought content was tangential and circumstantial.  
He also reported memory problems and frequent nightmares.  

The Board recognizes that the veteran reported vague and ill-
defined suicidal ideation on the VA examinations in October 
2003 and September 2006.  He also indicated that he felt 
helpless and hopeless at the time of the September 2006 
psychiatric examination.  

During the February 2008 VA psychiatric examination, the 
veteran asserted that he had panic reactions two to three 
times weekly, mostly at night.  The attacks lasted for hours 
and his symptoms were said to be in the moderate to severe 
range.  The veteran said that he becomes disoriented, and he 
is unable to breathe.  It was noted that the veteran also 
reported a nightly sleep disturbance, and that he was unable 
to return back to sleep after awakening, and that this 
interfered with his daytime activities and resulted in 
fatigue, lethargy or tiredness.  The examiner assigned a 
Global Assessment of Functioning score of 50.

The evidence against the veteran's claim includes the medical 
findings of record.  Initially, the Board points out that the 
veteran stated on the October 2003 VA psychiatric examination 
that he made friends easily.  He was alert and oriented, 
maintained good eye contact, and his hygiene was good.  His 
affect was appropriate and he had no hallucinations, 
delusions or ideas of reference.  The examiner assigned a 
Global Assessment of Functioning score of 75, and stated that 
the veteran had some mild symptoms.  He added that the 
veteran was functioning pretty well and had meaningful 
interpersonal relationships.  

Similarly, during the August 2005 VA psychiatric examination, 
the veteran was described as an engaging and witty raconteur.  
He denied hallucinations, delusions and suicidal ideation.  
He was only mildly worried and depressed.  He was alert and 
oriented times three, and his insight and judgment were good.  
The Global Assessment of Functioning score was 65.  

As noted above, although the veteran reported suicidal 
ideation during the September 2006 VA psychiatric 
examination, it was noted that he had no intent or plan to 
harm himself, and had never made a gesture.  His hygiene and 
grooming were appropriate, and there was no evidence of 
hallucinations or delusions.  The veteran indicated that he 
was living with his son's family, and that they got along all 
right.  It was also indicated that a former spouse of the 
veteran lived next door and that she was a great support to 
him and his best friend.  The examiner observed that the 
veteran had not received any psychiatric services since the 
previous evaluation.  The diagnosis was panic disorder 
without agoraphobia, and the examiner assigned a Global 
Assessment of Functioning score of 65.  He stated that the 
veteran continued to have mild emotional symptoms, and that 
his primary problems appeared to be related to aging.  He 
added that the veteran still had some meaningful 
interpersonal relationships and support systems.  

Finally, at the time of the most recent VA psychiatric 
examination, the veteran was noted to be neatly groomed and 
appropriately dressed.  He was able to maintain minimal 
personal hygiene.  He was cooperative and friendly, and had 
good impulse control.  He was oriented to person, place and 
time.  The veteran's thought content and process were 
unremarkable.  The examiner indicated that the veteran's 
panic reactions occurred following a nightmare episode, and 
that such attacks took place weekly or less, and were of 
moderate severity.  While the veteran did express suicidal 
ideation, the veteran had no intentions or plans.  No memory 
impairment was noted.  The diagnosis was panic disorder 
without agoraphobia.  The examiner commented that the veteran 
showed moderate impairment with psychological and social 
functioning.  

The record fails to establish that the veteran has impaired 
judgment, mood disturbances or sufficiently frequent panic 
attacks to warrant a 50 percent evaluation.  The Board 
concludes that the preponderance of the evidence is against 
the claim for an increased rating for panic disorder.  

	III.  Total rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor advancing 
age may be considered.  

The veteran has been granted service connection for panic 
disorder, evaluated as 30 percent disabling; and for 
postoperative residuals of a hemorrhoidectomy, evaluated as 
noncompensable.  The combined schedular rating is 30 percent.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating based on individual 
unemployability due to service-connected disability, where 
the disability rating did not entitle the appellant to a 
total disability rating under 38 C.F.R. § 4.16(a), the rating 
board must also consider the applicability of 38 C.F.R. 
§ 4.16(b), and that the decision or non-decision by the RO 
whether to refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  In this case, the veteran does 
not meet the schedular standards under 38 C.F.R. § 4.16(a), 
and there is no competent evidence that he is unemployable 
due solely to his service-connected disabilities.

The record discloses that the veteran completed four years of 
college and was also a licensed cosmetology instructor.  He 
also reported that he owned a beauty school business and that 
he operated a recreational resort.  He stated that he worked 
part-time as a senior companion in a senior day care center.  
He reportedly last worked on a full-time basis in 1994.

It is not disputed that the veteran's service-connected 
disabilities result in some impairment in his ability to 
work.  (The Board notes that there is no suggestion that the 
residuals of the hemorrhoidectomy interfere with the 
veteran's ability to maintain employment.)  The Board notes 
that following the August 2005 VA psychiatric examination, 
the examiner commented that the veteran was unemployable due 
to a combination of psychiatric and physical symptoms.  
Similarly, following the September 2006 VA psychiatric 
examination, the examiner stated that the veteran remained 
unemployable for both medical and emotional reasons.  In June 
2006, the examiner who conducted the August 2005 examination, 
commented, based on a review of the claims folder, that the 
veteran had diabetes, and its complications, including 
chronic fatigue, painful peripheral neuropathy and visual 
loss.  He stated that the veteran's predominant disability 
was diabetes, and that disease had the greatest effect on the 
veteran's functioning.  He concluded that the veteran would 
be employable were it not for the symptoms associated with 
his diabetes.  Finally, the Board emphasizes that following 
the most recent VA psychiatric examination, conducted in 
February 2008, the examiner opined that the veteran did not 
have total occupational and social impairment due to his 
mental disorder.  The veteran has not furnished any medical 
evidence demonstrating that he is unable to work due to his 
service-connected disabilities.  

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected psychiatric disability is not shown to be 
so severe as to preclude all forms of gainful employment.  
The Board emphasizes that there is no competent medical 
evidence of record demonstrating that the veteran is 
unemployable solely due to his service-connected 
disabilities.  The Board finds that the medical evidence of 
record is of greater probative value than the statements of 
the veteran.  Thus, the preponderance of the evidence is 
against the claim for a total rating based on individual 
unemployability due to service-connected disability. 




ORDER

Service connection for deteriorating eyesight in the left eye 
is denied.

An increased rating for panic disorder is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.


REMAND

The veteran also asserts that his left eye was damaged during 
surgery performed by the VA in June 2001.  He argues that 
when he had cataract surgery in June 2001, the lens shattered 
and fragments remained in his eye, necessitating another 
surgery the next month.  During the surgery in June 2001, a 
small hole in the posterior capsule radicalizing to the 
anterior capsule was noticed and a limited anterior 
vitrectomy was performed.  A small amount (less than 
10 percent) of the nucleus went into the posterior chamber.  

The Board notes that in denying the claim, the RO has relied, 
in part, on an article on cataract surgery that states there 
is a posterior capsular rupture rate of 3-4 percent.  There 
in no medical opinion of record addressing whether any left 
eye disability was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in the treatment the veteran received 
in June 2001.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)



Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder should be 
reviewed by an ophthalmologist.  
Following a review of the claims file, 
the examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent probability 
or greater) that additional disability 
resulted from the left eye cataract 
surgery.  If so, the examiner should 
indicate whether there was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
treatment; and was any additional 
disability due to an event not reasonably 
forseeable.  The rationale for any 
opinion expressed should be set forth.  

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


